SBL-t?          FILE COPY




COA#      08-13-00079-CR                          OFFENSE:        OTHER CRIMINAL

          The State of Texas v.
STYLE: Salvador Vasquez, Jr.                      COUNTY:         El Paso

COA DISPOSITION:        Affirmed                  TRIAL COURT: County Court at Law No 7

DATE: 03/18/2015                   Publish: No    TC CASE #:      20120C07670




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         The State of Texas v. Salvador
STYLE:   Vasquez, Jr.                                  CCA#:


         SPA S                         Petition        CCA Disposition: $p(pmH
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         ^FO£gJ)j                                      JUDGE:
DATE:        OAfat/flf                                 SIGNED:                  PC:

JUDGE:       / ^ UluZ^                                 PUBLISH:                 DNP:




                                                                                 MOTION FOR

                                              REHEARING IN CCA IS:

                                              JUDGE: